DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 2 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masubuchi (US 6087576 A).
	Regarding claim 2, Masubuchi discloses a keyboard device (Figs. 1A and 1B) comprising: a plurality of white keys (Figs. 3 and 4), each of which is supported by a support member (Fig. 1B); and a plurality of hinges (23, 33), each of which has: a pair of base parts (e.g., 23a), joined to the support member and separated from each other with a predetermined gap (e.g., 23b) therebetween in a width direction of the white keys, and a connection part (e.g., 23c), connecting the pair of base parts and each of the white keys to each other in a longitudinal direction of the white keys, wherein the hinges at least includes: first hinges (33), and second hinges (23) which are joined to the support member on a side above the first hinges (Fig. 1B), and wherein a thickness dimension (i.e., the sum of the distance “d” and the thickness of the connection part 23c, see Figs. 3B and 4B) of the connection part is set to be larger in the first hinges than in the second hinges (col. 7, lines 12-17).  
	Regarding claim 18, Masubuchi discloses: wherein the plurality of white keys at least includes: first white keys (e.g., E, G in Fig. 3A), and second white keys (C, B in Fig. 3A) which are connected to positions more eccentric from centers of the hinges in the width direction of the keys than the first white keys, and wherein rigidities of the hinges with respect to rolling of the white keys are set to be higher in the hinges to which the second white keys (C, B) are connected than in the hinges to which the first white keys (E, G) are connected (col. 7, lines 8-12).
	  Regarding claim 19, Masubuchi discloses: wherein each of the plurality of white keys has a narrow width part having a base end connected to each of the hinges and extending in the longitudinal direction of the keys, and a wide width part connected to a distal end of the narrow width part and having a dimension in the width direction of the keys set to be larger than a dimension of the narrow width part (see annotated Fig. 8 below), wherein the plurality of white keys at least includes: third white keys, and fourth white keys each of which has the wide width part connected (via the narrow width part) to a position more eccentric from a center of the narrow width part in the width direction of the keys than the third white keys (see annotated Fig. 8 below), and wherein rigidities of the hinges with respect to rolling of the white keys are set to be higher (i.e., lower value of elastic yawing factor) in the hinges to which the fourth white keys are connected than in the hinges to which the third white keys are connected (col. 7, lines 12-17).  

    PNG
    media_image1.png
    505
    1294
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi.
Regarding claim 3, Masubuchi discloses a keyboard device (Figs. 1A and 1B) comprising: a plurality of keys (10, 20, 30), each of which is supported by a support member (40); and a plurality of hinges (e.g., 13, 23, 33), each of which has: a pair of base parts (e.g., 23a), joined to the support member and separated from each other with a predetermined gap (23b) thcrebetween in a width direction of the keys, and a connection part (23c), connecting the pair of base parts and each of the keys to each other in a longitudinal direction of the keys,3Customer No.: 31561 Docket No.: 107740-US-989-PCTApplication No.: 17/273,284wherein the plurality of keys includes a plurality of white keys (20, 30), wherein the plurality of hinges at least includes: first hinges (33), and second hinges (23) which are joined to the support member on a side above the first hinges (Fig. 1B), and wherein rigidities of the first hinges with respect to rolling of the white keys are set (via the setting of different distance d as shown in Figs, 3B and 4B) to be higher than rigidities of the second hinges (col. 7, lines 12-17).
Masubuchi does not mention explicitly: wherein a dimension of the connection part in the longitudinal direction of the keys is set to be larger than dimensions of the base parts in the width direction of the keys.
However, because the instant claim 3 does not specify the particular function or benefit of the feature in question, it is deemed that such limitation is merely a design choice of the ratio of those dimensions which involves only a minor adjustment to said ratio of the dimensions. Since Masubuchi teaches the general structure and configuration of the hinges, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Masubuchi to arrive the claimed invention by setting the ratio of the dimension of the connection part in the longitudinal direction of the keys with respect to the dimensions of the base parts in the width direction of the keys as desired. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 4, Masubuchi discloses: wherein dimensions of the hinges in the longitudinal direction of the keys are set to be the same as each other in the plurality of hinges (Figs. 1, 2, 8).
Masubuchi does not mention explicitly: wherein the dimension of the connection part in the longitudinal direction of the keys is set to be larger in the first hinges than in the second hinges.  
However, the limitation in question is considered to be merely related to a minor change in the longitudinal dimension of one or both of said connection parts in order to optimize the configuration of coupling the first hinges with the second hinges. It would have been obvious to one of ordinary skill in the art to have modified the invention of Masubuchi to arrive the claimed invention by properly choosing each of the longitudinal dimension of said connection parts as desired. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that a minor adjustment in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 5 and 12, Masubuchi discloses: a thick part having a larger thickness dimension than the base parts is formed in the connection part (Fig. 5), and wherein thickness dimensions of the base parts are set to be the same in the first hinges and the second hinges (Fig. 5).  
Regarding claim 10, Masubuchi discloses a keyboard device comprising: a plurality of keys (20, 30), each of which is supported by a support member (Fig. 1B); and a plurality of hinges (23, 33), each of which has: 5Customer No.: 31561a pair of base parts (23a, 33a), joined to the support member and separated from each other with a predetermined gap therebetween in a width direction of the keys, and a connection part (23c, 33c), connecting the pair of base parts and each of the keys to each other in a longitudinal direction of the keys (Figs. 3-5), wherein the plurality of keys at least includes: first white keys (e.g., E, G in Fig. 3A), and second white keys (C, B in Fig. 3A) which are connected to positions more eccentric from centers of the hinges in the width direction of the keys than the first white keys, and wherein rigidities of the hinges with respect to rolling of the white keys are set to be higher in the hinges to which the second white keys are connected than in the hinges to which the first white keys are connected (col. 7, lines 8-12).  
Masubuchi does not mention explicitly: wherein a dimension of the connection part in the longitudinal direction of the keys is set to be larger than dimensions of the base parts in the width direction of the keys.
However, as discussed for claim 3 above, the limitation in question is merely a design choice of the ratio of those dimensions which involves only a minor adjustment to said ratio of the dimensions. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 11, Masubuchi discloses a keyboard device comprising: a plurality of keys (20, 30), each of which is supported by a support member; and a plurality of hinges (23, 33), each of which has: a pair of base parts, joined to the support member and separated from each other with a predetermined gap therebetween in a width direction of the keys, and a connection part, connecting the pair of base parts and each of the keys to each other in a longitudinal direction of the keys (Figs. 3-5), wherein the plurality of keys includes a plurality of white keys each of which has 6Customer No.: 31561a narrow width part having a base end connected to each of the hinges and extending in the longitudinal direction of the keys, and a wide width part connected to a distal end of the narrow width part and having a dimension in the width direction of the keys set to be larger than a dimension of the narrow width part, wherein the plurality of white keys at least includes: third white keys, and fourth white keys each of which has the wide width part connected to a position more eccentric from a center of the narrow width part in the width direction of the keys than the third white keys (see annotated Fig. 8 above), and wherein rigidities of the hinges with respect to rolling of the white keys are set to be higher in the hinges to which the fourth white keys are connected than in the hinges to which the third white keys are connected (see discussion for claim 19 above).  
Masubuchi does not mention explicitly: wherein a dimension of the connection part in the longitudinal direction of the keys is set to be larger than dimensions of the base parts in the width direction of the keys.
However, as discussed for claim 3 above, the limitation in question is merely a design choice of the ratio of those dimensions which involves only a minor adjustment to said ratio of the dimensions. It has been held that an obvious matter of engineering design choice is not patentably advanced.

Allowable Subject Matter
6.	Claims 6-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments received 07/11/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837